          Case 1:19-mj-02389-MBB Document 1 Filed 08/22/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA


               V.                                CRIMINAL NO. 19-mj-2389-MBB

KENNEDY CHIBUEZE UGWU
aka Kennedy David,
       Defendant



                    AFFIDAVIT OF OUTSTANDING ARREST WARRANT
                           PURSUANT TO FED.R.CRIM.P. 5(0(3)


       I, Timothy J. Quinn, Special Agent, FBI, do hereby make oath before the Honorable

Mariaime B. Bowler, United States Magistrate Judge for the District of Massachusetts, that upon

knowledge coming to me in connection with my official duties and as part of the official records

ofmy office, I am advised that there is presently outstanding a warrant of arrest for one KENNEDY

UGWU on an Indictment issued by the United States District Court for the Central District of

California on June 27, 2019, charging the defendant with Conspiracy to Engage in Money

Laundering (18 U.S.C. § 1956(h)) and Conspiracy to Commit Wire and Bank Fraud (18 U.S.C.

§ 1349), and Aggravated Identity Theft (18 U.S.C. § 1028A(a)(l)). I do hereby make oath that

this warrant of arrest is outstanding in said District on the basis of the information set out above.

A copy of said warrant is attached.


                                                              Timothy J. Quinn
                                                              Special Agent
                                                              FBI




       Subscribed and sworn to before me this 22nd day of August


                                                              Hon
                                                              United
